DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/11/2022 has been entered. Claims 1-4, 6, and 9-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 2010/0103065, hereby referred as Shtrom) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom ‘379) and Choi et al. (US 9728862, hereby referred as Choi).
Regarding claim 1, Shtrom teaches the following:
an electronic device, comprising: 
an interface circuit (element 215, figure 2); and 
a first instance of an antenna, communicatively coupled to the interface circuit, comprising a radiator (element 320, figure 3) and multiple sets of reflectors (elements 305, 310, and 315, figure 3) and directors (each reflector 305, 310, and 315 have a set of directors elements 340 on opposite sides of the radiator 320, figure 3 as shown below) arranged along different axes passing through the radiator in a horizontal plane (as shown in figure 3 below), wherein a given set of reflectors and directors comprises a given reflector and a given director on opposite sides of the radiator and along a given axis (as shown in figure 3 below and explained above), wherein a given side of the given axis comprising the given reflector excludes directors in the given set of reflectors and directors (as shown in figure 3 and explained above), and the given side comprising the given director excludes reflectors in the given set of reflectors and directors (as shown in figure 3 and explained above), and 
wherein the interface circuit (element 215, figure 2) is configured to: 
provide control signals to switching elements that selectively electrically couple the one or more of the reflectors, one or more of the directors, or both to ground (paragraph [0029]), wherein the one or more of the reflectors, one or more of the directors, or both modify an antenna radiation pattern of the radiator (paragraphs [0029]-[0030]); and 
wherein the first instance of the antenna comprises three sets of reflectors and directors (as shown in figure 3 below), the axes of the different sets of reflectors and the directors are rotated with respect to each other and have equivalent angular separation from each other in the horizontal plane (as shown in figure 3 below), 
wherein a first axis (1st axis, figure 3 as shown below) in the axes is a mirror reflection of a second axis (2nd axis, figure 3 as shown below) in the axes about a reflection axis (reflection axis, figure 3 as shown below) through the radiator in the horizonal plane so that, when mirror reflected about the reflection axis, the sides of the reflectors and the directors about the radiator are reversed on the first axis and the second axis (as shown in figure 3 below).
Shtrom does not explicitly teach communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame.
However Shtrom does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (paragraph [0024]).
Shtrom ‘379 suggests the teachings of communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (paragraphs [0073]-[0074]).
Shtrom also does not explicitly teach wherein the first instance of the antenna comprises an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis.
Choi suggests the teachings of wherein the first instance of the antenna comprises an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis (as shown in figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Shtrom to communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame as suggested by the teachings of Shtrom and Shtrom ‘379 in order to transmit and receive information such as the position/location of the devices so that the antenna can be modified to be directed towards a certain direction (Shtrom, paragraphs [0024]-[0025])(Shtrom ‘379, paragraphs [0073]-[0074]). It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the first instance of the antenna of Shtorm to include an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis as suggested by the teachings of Choi as using multiple directors can be used to improve the performance of the antenna, such as the the gain and directivity of the antenna (figures 3-6, and their accompanying description, “the performance can be improved if the number of directors is increased”, column 6, lines 11-12).


    PNG
    media_image1.png
    657
    682
    media_image1.png
    Greyscale


Regarding claim 2, Shtrom as modified in claim 1 teaches the following:
wherein the first instance of the antenna has a reconfigurable Yagi-Uda architecture (Shtrom, as shown in figure 3, having a director on one side and a reflector on another side of a radiator produces a Yagi-Uda architecture).

Regarding claim 6, Shtrom as modified in claim 1 teaches the following:
wherein the first instance of the antenna is disposed on a first substrate (Shtrom, “The reflector/directors can be placed on either side of the substrate”, paragraph [0028]).

Regarding claim 9, Shtrom as modified in claim 1 teaches the following:
wherein the modified antenna radiation pattern is more directional than the antenna radiation pattern of the radiator (Shtrom, as shown in figure 3, having a director on one side and a reflector on another side of a radiator produces a more directional pattern than just using a radiator by itself)

Regarding claim 10, Shtrom as modified in claim 1 teaches the following:
wherein the radiator comprises a monopole or a dipole (Shtrom, “the directional radiation pattern of dipoles formed by antenna elements”, paragraph [0028]).

Regarding claim 11, Shtrom as modified in claim 1 teaches the following:
wherein the switching elements comprise a PIN diode or a radio-frequency switch (Shtrom, “RF switches may include a PIN diode”, paragraphs [0025], [0032], [0037]-[0038]).

Regarding claim 13, Shtrom as modified in claim 1 teaches the following:
wherein the interface circuit is configured to receive, at the first instance of the antenna, feedback about communication associated with the second electronic device; and wherein the modified antenna radiation pattern is based at least in part on the feedback (paragraphs [0024]-[0025]).
Shtrom does not explicitly teach receiving feedback about communication of the packet or the frame associated with the second electronic device.
Shtrom ‘379 suggests the teachings of receiving feedback about communication of the packet or the frame associated with the second electronic device (paragraphs [0073]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Hayes as modified to be configured to receive feedback about communication of the packet or the frame associated with the second electronic device as suggested by the teachings of Shtrom and Shtrom ‘379 in order to transmit and receive information such as the position/location of the devices so that the antenna can be modified to be directed towards a certain direction (Shtrom, paragraphs [0024]-[0025])(Shtrom ‘379, paragraphs [0073]-[0074]).

Regarding claim 17, Shtrom as modified in claim 1 teaches the following:
wherein the modified antenna radiation pattern is based at least in part on a deployment geometry of the electronic device (Shtrom, “Utilizing various intersection angles with respect to the two or more arrays may further allow for the shaping of a particular RF emission pattern”, paragraph [0063], the geometry of the various directors and reflectors with the radiator affects the antenna radiation pattern).

Regarding claim 18, Shtrom teaches the following:
a non-transitory computer-readable storage medium for use in conjunction with an electronic device (paragraph [0022]), the computer-readable storage medium storing program instructions, wherein, when executed by the electronic device, the program instructions cause the electronic device to perform operations comprising: 
modifying an antenna radiation pattern of a first instance of an antenna (figure 3), wherein the first instance of the antenna comprises a radiator (element 320, figure 3) and multiple sets of reflectors (elements 305, 310, and 315, figure 3) and directors (each reflector 305, 310, and 315 have a set of directors elements 340 on opposite sides of the radiator 320, figure 3 as shown above) arranged along different axes passing through the radiator in a horizontal plane (as shown in figure 3 above), wherein a given set of reflectors and directors comprises a given reflector and a given director on opposite sides of the radiator and along a given axis (as shown in figure 3 above), wherein a given side of the given axis comprising the given reflector excludes directors in the given set of reflectors and directors (as shown in figure 3 above), and the given side comprising the given director excludes reflectors in the given set of reflectors and directors (as shown in figure 3 above), and wherein modifying the antenna radiation pattern comprises selectively electrically coupling one or more of the reflectors, one or more of the directors, or both to ground (paragraph [0029]); and 
wherein the first instance of the antenna comprises three sets of reflectors and directors (as shown in figure 3 above), the axes of the different sets of reflectors and the directors are rotated with respect to each other and have equivalent angular separation from each other in the horizontal plane (as shown in figure 3 above), and 
wherein a first axis (1st axis, figure 3 as shown above) in the axes is a mirror reflection of a second axis (2nd axis, figure 3 as shown above)in the axes about a reflection axis (reflection axis, figure 3 as shown above) through the radiator in the horizonal plane so that, when mirror reflected about the reflection axis, the sides of the reflectors and the directors about the radiator are reversed on the first axis and the second axis (figure 3 as shown above). 
Shtrom does not explicitly teach communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame.
However Shtrom does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (paragraph [0024]).
Shtrom ‘379 suggests the teachings of communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (paragraphs [0073]-[0074]).
Shtrom also does not explicitly teach wherein the first instance of the antenna comprises an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis.
Choi suggests the teachings of wherein the first instance of the antenna comprises an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis (figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Shtrom to communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame as suggested by the teachings of Shtrom and Shtrom ‘379 in order to transmit and receive information such as the position/location of the devices so that the antenna can be modified to be directed towards a certain direction (Shtrom, paragraphs [0024]-[0025])(Shtrom ‘379, paragraphs [0073]-[0074]). It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the first instance of the antenna of Shtorm to include an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis as suggested by the teachings of Choi as using multiple directors can be used to improve the performance of the antenna, such as the the gain and directivity of the antenna (figures 3-6, and their accompanying description, “the performance can be improved if the number of directors is increased”, column 6, lines 11-12).

Regarding claim 19, Shtrom teaches the following:
a method for communicating, comprising: 
by an electronic device (figures 2-3): 
modifying an antenna radiation pattern of a first instance of an antenna, wherein the first instance of the antenna comprises a radiator (element 320, figure 3) and multiple sets of reflectors (elements 305, 310, and 315, figure 3) and directors (each reflector 305, 310, and 315 have a set of directors elements 340 on opposite sides of the radiator 320, figure 3 as shown above) arranged along different axes passing through the radiator in a horizontal plane (as shown in figure 3 above), wherein a given set of reflectors and directors comprises a given reflector and a given director on opposite sides of the radiator and along a given axis (as shown in figure 3 above), wherein a given side of the given axis comprising the given reflector excludes directors in the given set of reflectors and directors (as shown in figure 3 above), and the given side comprising the given director excludes reflectors in the given set of reflectors and directors (as shown in figure 3 above), and wherein modifying the antenna radiation pattern comprises selectively electrically coupling one or more of the reflectors, one or more of the directors, or both to ground (paragraph [0029]); and 
wherein the first instance of the antenna comprises three sets of reflectors and directors (as shown in figure 3 above), the axes of the different sets of reflectors and the directors are rotated with respect to each other and have equivalent angular separation from each other in the horizontal plane (as shown in figure 3 above), and 
wherein a first axis (1st axis, figure 3 as shown above) in the axes is a mirror reflection of a second axis (2nd axis, figure 3 as shown above) in the axes about a reflection axis (Reflection axis, figure 3 as shown above) through the radiator in the horizonal plane so that, when mirror reflected about the reflection axis, the sides of the reflectors and the directors about the radiator are reversed on the first axis and the second axis (as shown in figure 3 above).
Shtrom does not explicitly teach a method for communicating a packet or a frame, comprising communicating, via the first instance of the antenna, the packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame. However, Shtrom does teach communicating, via the first instance of the antenna, with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals (paragraph [0024]).
Shtrom ‘379 suggests the teachings of a method for communicating a packet or a frame, comprising communicating, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (paragraphs [0073]-[0074]).
Shtrom does not explicitly teach wherein the first instance of the antenna comprises an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis.
Choi suggests the teachings of wherein the first instance of the antenna comprises an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis (figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the electronic device of Hayes to communicate, via the first instance of the antenna, a packet or a frame with a second electronic device, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame as suggested by the teachings of Hayes and Shtrom in order to transmit and receive information such as the position/location of the devices so that the antenna can be modified to be directed towards a certain direction (Hayes, page 8, line 17-21)(Shtrom, paragraphs [0073]-[0074]). It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the first instance of the antenna of Shtorm to include an additional director along the given axis and adjacent to the given director along the given axis so that there is an asymmetry in a number of directors to a number of reflectors on the opposite sides of the radiator along the given axis as suggested by the teachings of Choi as using multiple directors can be used to improve the performance of the antenna, such as the the gain and directivity of the antenna (figures 3-6, and their accompanying description, “the performance can be improved if the number of directors is increased”, column 6, lines 11-12).

Regarding claim 20, Shtrom as modified in claim 19 teaches the following:
wherein the first instance of the antenna comprises at least three sets of reflectors and directors (Shtrom, as shown in figure 3 above), the axes of the different sets of reflectors and directors are rotated with respect to each other and have equivalent angular separation from each other in the horizontal plane (Shtrom, as shown in figure 3 above).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 2010/0103065, hereby referred as Shtrom) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom ‘379) and Choi et al. (US 9728862, hereby referred as Choi), and further in view of Hayes et al. (WO2020/171864, hereby referred as Hayes).
Regarding claim 3, Shtrom as modified in claim 1 teaches the following:
wherein, when the given reflector is selectively electrically coupled to ground, the given reflector is configured to reflect the wireless signals in order to modify the antenna radiation pattern (Shtrom, paragraph [0029]).
Shtrom as modified does not explicitly teach wherein the given reflector is tuned to a lower frequency than the radiator.
Hayes suggests the teachings of wherein the given reflector is tuned to a lower frequency than the radiator (Hayes, page 14, lines 14-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the given reflector of Shtrom as modified to be tuned to a lower frequency than the radiator as suggested by the teachings of Hayes which can be used to help reflect the signals radiated from the radiator towards the desired direction.

Regarding claim 4, Shtrom as modified in claim 1 teaches the following:
wherein, when the given director is selectively electrically decoupled to ground, the given director is configured to re-radiate the wireless signals in order to modify the antenna radiation pattern (Shtrom, paragraph [0029]).
Shtrom as modified does not explicitly teach wherein the given director is tuned to a higher frequency than the radiator.
Hayes suggests the teachings of wherein the given director (Hayes, elements D1-D8, figures 3-4) is tuned to a higher frequency than the radiator (Hayes, page 14, lines 5-13); and wherein, when the given director is selectively electrically decoupled to ground, the given director is configured to re-radiate the wireless signals in order to modify the antenna radiation pattern (Hayes, page 14, lines 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the given director of Shtrom as modified to be tuned to a higher frequency than the radiator as suggested by the teachings of Hayes which can be used to help direct the signals radiated from the radiator towards the desired direction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 2010/0103065, hereby referred as Shtrom) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom ‘379) and Choi et al. (US 9728862, hereby referred as Choi), and further in view of Yu (US 2019/0131720).
Regarding claim 12, Shtrom as modified in claim 1 teaches the electronic device with the exception for the following:
wherein the first instance of the antenna is configured to operate in two or more bands of frequencies.
However Shtrom does discuss that both the 2.4 GHz and the 5 GHz bands are desirable (paragraphs [0022], [0026], [0044]).
Yu suggests the teachings of wherein the first instance of the antenna is configured to operate in two or more bands of frequencies (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first instance of the antenna of Shtrom as modified to be configured to operate in two or more bands of frequencies as suggested by the teachings of Yu in order to allow the antenna to radiate in both the 2.4 and 5 GHz bands at the same time which can allow the transmission and reception of different signals.

Claims 14-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom et al. (US 2010/0103065, hereby referred as Shtrom) in view of Shtrom et al. (US 2017/0188379, hereby referred as Shtrom ‘379) and Choi et al. (US 9728862, hereby referred as Choi), and further in view of Khan et al. (US 2013/0115886, hereby referred as Khan).
Regarding claim 14, Shtrom as modified in claim 1 teaches the following:
wherein the first instance of the antenna comprises multiple antennas or multiple antenna elements having different predefined polarizations (Shtrom, paragraph [0063]).
Shtrom as modified does not teach the interface circuit is configured to dynamically select the antennas or the antenna elements to adjust a polarization of the wireless signals.
Khan suggests the teachings of the interface circuit is configured to dynamically select the antennas or the antenna elements to adjust a polarization of the wireless signals (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Shtrom as modified to be configured to dynamically select the antennas or the antenna elements to adjust a polarization of the wireless signals as suggested by the teachings of Khan in order to allow the first instance of the antenna to transmit and receive signals in multiple different frequencies which can allow for greater shaping of a particular RF emission pattern and less interference between the two different polarizations, and for the interface circuit to control the various antennas so that they are activated when needed.

Regarding claim 15, Shtrom as modified in claim 14 teaches the electronic device with the exception for the following:
wherein the interface circuit is configured to adjust the polarization of the wireless signals by changing a relative phase of electrical signals provided to at least some of the antennas.
Khan suggests the teachings of wherein the interface circuit is configured to adjust the polarization of the wireless signals by changing a relative phase of electrical signals provided to at least some of the antennas (paragraphs [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Shtrom as modified to be configured to adjust the polarization of the wireless signals by changing a relative phase of electrical signals provided to at least some of the antennas as suggested by the teachings of Khan in order to adjust the polarization of the wireless signals of the antennas so that only the desired antenna is polarized in a certain direction (Khan, paragraphs [0067] and [0078]-[0079]).

Regarding claim 16, Shtrom as modified in claim 14 teaches the electronic device with the exception for the following:
wherein the interface circuit is configured to receive, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and wherein the dynamic adjusting of the polarization is based at least in part on the feedback.
Shtrom ‘379 suggests the teachings of wherein the interface circuit is configured to receive, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device (paragraphs [0073]-[0074]).
Khan suggests the teachings of being configured to receive, at one or more of the antennas or the antenna elements, feedback about communication associated with the second electronic device the dynamic adjusting of the polarization is based at least in part on the feedback (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface circuit of Shtrom to configured to receive, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device as suggested by the teachings of Shtrom ‘379 in order to transmit and receive information such as the position/location of the devices so that the antenna can be modified to be directed towards a certain direction (Shtrom ‘379, paragraphs [0073]-[0074]), and for the dynamic adjusting of the polarization is based at least in part on the feedback as suggested by the teachings of Khan in order to adjust the polarization of the wireless signals of the antennas so that only the desired antenna is polarized in a certain direction (Khan, paragraphs [0067] and [0078]-[0079]).

Regarding claim 21, Shtrom as modified in claim 19 teaches the following:
wherein the first instance of the antenna comprises multiple antennas or multiple antenna elements having different predefined polarizations (Shtrom, paragraph [0063]). 
Shtrom as modified does not explicitly teach the method comprises: receiving, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and dynamically selecting, based at least in part on the feedback, the antennas or the antenna elements to adjust a polarization of the wireless signals.
Shtrom ‘379 suggests the teachings of wherein the method comprises receiving, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and wherein the dynamic selecting, based at least in part on the feedback, the antennas or the antenna elements to adjust a polarization of the wireless signals (paragraphs [0073]-[0074]).
Khan suggests the teachings of the method comprises receiving, at one or more of the antennas or the antenna elements, feedback about communication associated with the second electronic device; and wherein the dynamic selecting, based at least in part on the feedback, the antennas or the antenna elements to adjust a polarization of the wireless signals (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Shtrom as modified to comprise receiving, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and wherein the dynamic adjusting of the polarization is based at least in part on the feedback as suggested by the teachings of Shtrom ‘379 and Khan in order to allow the antenna to transmit and receive signals in multiple different polarizations which can allow for greater shaping of a particular RF emission pattern and less interference between the two different polarizations, and for the feedback to control the various antennas so that they are activated when needed based on the second electronic device.

Regarding claim 22, Shtrom as modified in claim 18 teaches the following:
wherein the first instance of the antenna comprises multiple antennas or multiple antenna elements having different predefined polarizations (paragraph [0063]). 
Shtrom as modified does not explicitly teach the operations comprise: receiving, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and dynamically selecting, based at least in part on the feedback, the antennas or the antenna elements to adjust a polarization of the wireless signals.
Shtrom ‘379 suggests the teachings of wherein the operations comprise receiving, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and wherein the dynamic selecting, based at least in part on the feedback, the antennas or the antenna elements to adjust a polarization of the wireless signals (paragraphs [0073]-[0074]).
Khan suggests the teachings of the operations comprise receiving, at one or more of the antennas or the antenna elements, feedback about communication associated with the second electronic device; and wherein the dynamic selecting, based at least in part on the feedback, the antennas or the antenna elements to adjust a polarization of the wireless signals (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the operations of Shtrom as modified to comprise receiving, at one or more of the antennas or the antenna elements, feedback about communication of the packet or the frame associated with the second electronic device; and wherein the dynamic adjusting of the polarization is based at least in part on the feedback as suggested by the teachings of Shtrom ‘379 and Khan in order to allow the antenna to transmit and receive signals in multiple different polarizations which can allow for greater shaping of a particular RF emission pattern and less interference between the two different polarizations, and for the feedback to control the various antennas so that they are activated when needed based on the second electronic device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Choi et al. (9728862), which was previously disclosed as teaching the limitations, is now being used to teach the amended limitations as explained above. 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The claims may also be rejected in other combinations, such as the rejections explained in the submitted international search report and written opinion, or by using the other cited references such as Milne (US 4700197), Lamberty et al. (US 5293172), Philippakis (US 2008/0122728), De Lustrac et al. (US 7636070), and Jensen et al. (US 8514130) which each teach that the elements can be used as directors or reflectors as desired. Choi et al. (US 9728862), which is used as a secondary reference, could also be used in place of Shtrom to teach some of the claimed limitations, and the disclosure should be considered when making any further amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845